Citation Nr: 1729192	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected right testicle orchalgia with chronic epididymitis (right testicle disability), to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied a rating in excess of 30 percent for service-connected right testicle orchalgia with chronic epididymitis (right testicle disability).  

This matter was last before the Board in September 2012, whereupon it was remanded to provide the Veteran with proper notice regarding the newly added TDIU claim and to associate certain documents with the claims file.  Following the issuance of a February 2017 supplemental statement of the case in which the RO continued the denial of an increased rating for right testicle disability as well as the claim for TDIU, the case was returned to the Board for its adjudication.  

In August 2011, the Veteran and his spouse appeared and testified at a videoconference hearing at the Boise RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right testicle disability has required continuous intensive management, but has not caused voiding dysfunction. 

2.  The disability picture for the right testicle disability has not presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 

3.  During the entire period on appeal, the Veteran was not precluded due to the impact of his service-connected disabilities from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a right testicle disability, to include on an extraschedular basis, have not been met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.115a, 4.115b, Diagnostic Code 7525 (2016).  

2.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. §§ 4.16(a), 4.16(b) (2016); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

The Veteran contends that he is entitled to a 40 percent disability rating for his service-connected right testicle disability, characterized as orchalgia with chronic epididymitis.  The right testicle disability is currently evaluated as 30 percent disabling effective October 5, 2000.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.  Here, the right testicle disability is rated as noncompensable from July 28, 1981, the date of the original service connection claim, to October 5, 2000, and 30 percent thereafter. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right testicle disability has been evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7525, for epididymo-orchitis, as there is no diagnostic code that sets forth criteria for assigning a disability evaluation for the exact symptomatology experienced by the Veteran.  Where, as here, the veteran's symptomatology presents a disability picture not wholly encompassed by a particular Diagnostic Code, the disability at issue is to be rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

Pursuant to Diagnostic Code 7525, epididymo-orchitis is to be rated as a urinary tract infection, the diagnostic criteria of which is set out in 38 C.F.R. § 4.115a as follows:  a 10 percent evaluation is assigned when there is evidence of long-term drug therapy, on to two hospitalizations per year, and/or requiring intermittent intensive management; and a 30 percent evaluation is assigned when there is evidence of recurring symptomatic infection requiring drainage/frequent hospitalizations (greater than two times per year) and/or requiring continuous intensive management.  

In a September 2003 letter, a Dr. D.M. stated that he had been treating the Veteran for right testicle pain for several years prior.  It was his opinion that the pain was likely due to ilioinguinal and iliohypogastric nerve damage, based on the fact that it began following a crush injury to the right inguinal and testicular area in service.  He also explained that he had completed surgery in the right inguinal area that resulted in some pain alleviation.  He dismissed the notion that the Veteran's pain was attributable to any possible back condition, finding instead that it was far more likely that the pain was due to the in-service crush injury.  Thereafter, in a November 2010 letter, Dr. D.M. reiterated his belief that the right testicle pain was likely due to nerve damage from an in-service crush injury. 

The Veteran was afforded a VA examination in April 2009 to evaluate the severity of his right testicle disability.  He reported experiencing pain in the right testicle continuously since 1952.  He also reported experiencing pain in the right thigh, which was somewhat alleviated by a 2004 nerve surgery.  According to the Veteran, he was offered the opportunity to have a right orchiectomy but he refused to have it on the grounds that there was no guarantee that his right testicle pain would be relieved.  He further endorsed erectile dysfunction due to the right testicle pain.  A physical examination revealed a history of urinary leakage requiring the use of absorbent materials that needed to be changed two to four times per day.  The examination also revealed a tender right epididymis and vas deferens.  In addition, the examiner detailed the results of an April 2008 scrotum echogram, which revealed an enlarged body and tail of the right epididymis reflecting chronic epididymitis.  The examiner's diagnosis was right orchalgia.  After concluding the examination and reviewing the claims file, the examiner found that the right orchalgia contributed to moderate impairments in carrying out chores, shopping and recreation and severe impairments in exercising and sports.  

During the August 2011 hearing, the Veteran stated that he daily experienced pain and voiding dysfunction and had to wear absorbent materials requiring two to four changes per day.  He especially endorsed nighttime voiding and stated that he had trouble getting a full night's rest due to needing to urinate so frequently at night.  He also detailed other ailments he believed were related to his right testicle pain, including erectile dysfunction and nerve pain in his right thigh.  According to the Veteran, the pain in his right testicle made it difficult to move quickly and caused him to fall frequently, which led to him quitting his last job.  His wife essentially confirmed the Veteran's reporting of constant pain.  After concluding with the Veteran's testimony, his representative asserted that he should be rated for voiding dysfunction rather than under the criteria for epididymo-orchitis.  

The Veteran was afforded a new VA examination in October 2011 to again evaluate the severity of his right testicle disability.  He reported increased pain in his right testicle since the prior VA examination and detailed a regimen of continuous medication to alleviate the pain.  When asked about voiding dysfunction, he stated that he had frequent urinary urgency and had been wearing absorbent pads for the last 25 years.  A physical examination revealed that the voiding dysfunction required the use of absorbent material and caused increased urinary frequency, with a daytime interval between one and two hours.  The right testicle and epididymis were both tender to palpation, and the prostate was firm and mildly enlarged.  The examiner noted that the Veteran reported experiencing right testicle pain whenever he coughed or bumped something.  

After completing the physical examination and reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's noted voiding dysfunction was related to his right testicle disability.  In support thereof, the examiner noted that the Veteran had an extensive history of orchalgia with observed improvement following a spinal adjustment in 1986 as well as improvement following exploration of prior hernia repair and exploration of the ilioinguinal and genitofemoral nerves.  The examiner concluded by noting that none of the known possible etiologies of the Veteran's orchalgia would be likely to cause voiding dysfunction, other than the previously noted spinal condition which was not service connected.  

The Veteran was afforded yet another VA examination in July 2015 to evaluate the severity of his right testicle condition.  He reported experiencing right testicle pain for over 50 years prior, and noted an inguinal hernia surgery in the early 2000's with inguinal canal exploration that relieved some but not all of his pain.  He endorsed the use of continuous medication to relieve the pain symptoms.  A physical examination revealed a tender right testicle and epididymis.  The examiner acknowledged that the Veteran had erectile dysfunction and voiding dysfunction, but did not evaluate either on the basis of the October 2011 VA examination which found that neither condition was related to the Veteran's right testicle disability.  It was the examiner's opinion that the right testicle disability had no functional impact on his ability to work.  

Post-service treatment records show that the Veteran has been receiving treatment for his right testicle condition since as early as 1986, as reflected in a private treatment record by a Dr. K.T.  According to the available records he has continued to treat his symptoms with pain medication and has refused an orchiectomy.  
Upon consideration of the record, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's service-connected right testicle disability.  At the outset, the Board notes that the currently assigned 30 percent rating is the highest possible rating available under Diagnostic Code 7525 for epididymo-orchitis, which is the disability that most closely encapsulates the Veteran's symptomatology for his right testicle disability.  That 30 percent was assigned for recurrent symptoms requiring continuous intensive management, as reflected by the Veteran's extensive pain medication regimen.  

The Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, renal tubular disorder, or voiding disorder attributable to the service-connected epididymo-orchitis that would allow for a higher rating under Diagnostic Codes 7508, 7509, 7529, or 7532.  Notably, the October 2011 VA examiner did not diagnose a voiding disorder that was associated with the service-connected chronic right epididymo-orchitis.  The examiner instead found it far more likely that the reported voiding dysfunction was attributable to the nonservice-connected spinal condition, and supported that opinion with a thorough rationale.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings).  

Although the Veteran has generally asserted that his voiding dysfunction is related to his right testicle disability, he has not shown that he is competent through expertise or knowledge to conclude that his voiding dysfunction is attributable to his right testicle disability as opposed to a nonservice-connected cause.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  He has presented no other evidence in support of his contention that his voiding dysfunction is due to his right epididymo-orchitis.  Accordingly, in light of the lack of evidence to the contrary, the Board finds that the October 2011 examiner's opinion that it was less likely than not that the voiding dysfunction was attributable to the right testicle disability is far more probative, and concludes that the available evidence does not suggest that the Veteran suffers from a specific diagnosed voiding dysfunction that is the result of service-connected chronic left epididymo-orchitis. 

The Board has also considered whether the Veteran could be entitled to a higher rating if the right testicle disability was rated for involvement of the ilio-inguinal and genitofemoral nerves, but finds that such a rating would not result in a higher evaluation on a schedular basis.  With regards to an evaluation for ilio-inguinal nerve involvement, neuritis or neuralgia of this nerve are rated, respectively, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8630 and 8730 (2016).  As for genitofemoral nerve involvement, there is no listed criteria for its evaluation, and thus it is rated as analogous to neuritis or neuralgia of the ilio-inguinal nerve under Diagnostic Codes 8630 and 8730 or as analogous to neuritis or neuralgia of the internal saphenous nerve under Diagnostic Codes 8627 and 8727.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2016).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2016). 

Pursuant to Diagnostic Codes 8527 and 8530, mild or moderate paralysis of the internal saphenous nerve or the ilio-inguinal nerve both warrant a noncompensable, or zero percent, disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8530 (2016).  A maximum schedular 10 percent disability rating is warranted for severe to complete paralysis of the internal saphenous or ilio-inguinal nerve.  See id.  Thus, if the Board were to assign the maximum 10 percent ratings for involvement of both the ilio-inguinal and genitofemoral nerves, the Veteran would still not reach the 30 percent evaluation he has already been assigned for his right testicle disability.  Moreover, the Board cannot assign separate disability ratings for the right testicle disability under Diagnostic Codes 7525, 8527, and 8530, as to do so would be to rate the symptoms of the Veteran's right testicle disability multiple times and therefore would violate the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2016).  The Board notes that the assigned evaluation under Diagnostic Code 7525 already addresses the key symptoms in this case, namely pain symptoms for which medications are taken (e.g., requiring continuous intensive management).  Accordingly, as the right testicle disability is not shown to involve any other factors that would warrant evaluation of the disability under a Diagnostic Code that is more favorable than the one already utilized, the Board finds that 30 percent is the highest disability rating that could possibly be assigned for the Veteran's right testicle disability on a schedular basis.  

The Board has also considered whether the symptomatology of the Veteran's right testicle disability presents such an exceptional disability picture as to warrant an extraschedular evaluation.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App. at 115-16.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's right testicle disability claim has never been referred to the Director of Compensation for an opinion.  Based on the above criteria, the Board finds that such a referral is not warranted for the Veteran's right testicle disability.  Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's right testicle disability are specifically contemplated by the schedular rating criteria.  The schedular rating criteria provides for a 30 percent disability rating on the basis of symptoms that require continuous intensive management.  Even granting the Veteran the benefit of the doubt that he does experience constant shooting pain which requires a rigorous pain medication regimen, this type of continuous management is exactly what is contemplated by the 30 percent rating criteria.  Furthermore, none of the Veteran's VA examiners found that the right testicle disability resulted in occupational impairment beyond one note during the October 2011 that the Veteran experienced right testicle pain whenever he coughed or bumped something.  The record also does not show that the Veteran has ever been hospitalized for his right testicle condition, which clearly does not satisfy the second step of the analysis requiring a showing of "marked interference with employment" and "frequent periods of hospitalization."  The Board further notes that the Veteran has not presented any documentary evidence to substantiate his claim that his right testicle symptoms specifically prevented him from working since he quit working in 1997.  

In conclusion, the Board finds that the disability picture for the Veteran's right testicle condition does not warrant referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran has already been granted a maximum 30 percent rating for his right testicle condition, and his symptomatology closely approximates the criteria for that 30 percent rating.  Furthermore, the preponderance of the evidence does not show that the right testicle condition exhibits factors such as "frequent periods of hospitalization" or "marked interference with employment."  Accordingly, the Board finds that the 30 percent rating is appropriate and that an extraschedular rating is not appropriate. 

TDIU

In its September 2012 remand, the Board found that the issue of TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that the RO initially denied a claim of TDIU in a January 2002 rating decision.  TDIU was also considered and denied in April 2003 and April 2007 rating decisions.  

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran's current increased rating claim was received on March 2009, and during the entire appellate period the criteria for consideration under 38 C.F.R. § 4.16(a) have been met, with at least one disability at 50 percent and a combined evaluation of at least 80 percent throughout.  Currently, the service-connected disabilities include posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; atopic dermatitis, evaluated as 50 percent disabling; right testicle orcdhalgia with chronic epididymitis, evaluated as 30 percent disabling; right fourth finger amputation with metacarpal resection, evaluated as 20 percent disabling; and fourth/ring finger metacarpal amputation scars, evaluated as zero percent disabling.  The current combined evaluation is 90 percent.  38 C.F.R. § 4.25. 

After reviewing the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran was precluded from securing substantially gainful work by virtue of his service-connected disabilities.  On the Veteran's formal application for TDIU, submitted on VA Form 21-8940 in September 2012, he indicated that he had been working in agriculture full time with a potato farming company from 1961 to 1996/1997, which is when he last worked.  He marked that he left his job due to his disability, but also acknowledged that he had not tried to obtain new employment since leaving his former job.  He marked that he completed six years of primary school and had no other education or training prior to becoming too disabled to work.  On a former TDIU application, submitted in January 2007, he stated that he attempted to return to work after 1997 but could not complete his duties as he would experience testicular pain if he attempted to lift anything weighing more than 10 or 15 pounds.  During the August 2011 hearing, he stated that he had to quit his job due to the pain he experienced in his right testicle.  

The April 2009 VA examiner did not set forth an opinion as to the occupational effect the right testicle disability would have, stating only that the Veteran was not employed; however, they did find that the right testicle disability had a moderate impact on chores, shopping and recreation and a severe impact on exercise and sports.  

The October 2011 VA examiner answered yes in response to the query of whether the Veteran's right testicle disability impacted his ability to work.  However, in support thereof, the examiner simply stated that the Veteran reported that his right testicle would hurt when he coughed or bumped into something.  

The Veteran had several distinct VA examinations in July 2015 to evaluate his various service-connected disabilities.  On both the right testicle and skin examinations, the examiner found that the Veteran's right testicle disability and his atopic dermatitis had no impact on his ability to work.  As for the hand and finger examination, the examiner found that the Veteran's right 4th finger and metacarpal amputation would impede the Veteran's ability to use a keyboard effectively.  Finally, on the psychiatric examination, the VA psychologist commented that it was difficult to evaluate the degree of occupational impairment stemming from the Veteran's PTSD symptoms as he was not working at the time of the examination.  Having acknowledged that, the psychologist did note that the Veteran had difficulty in social settings and experienced symptoms of distressing memories, avoidance, negative mood alteration, and irritability, all of which would negatively impact his ability to function in an occupational setting.  The psychologist characterized the Veteran's degree of occupational functioning as impairment with reduced reliability and productivity.  

In an April 2016 letter, the office manager of Sun Valley Potatoes, a M.Y., stated that the Veteran was a former employee of the company.  According to M.Y., the Veteran quit working at the company due to pains in his groin.  

The Veteran was afforded a new VA mental health examination in May 2016 to evaluate the severity of his mental health issues and distinguish between the symptoms of his service-connected PTSD and a potentially diagnosed dementia.  After acknowledging that the Veteran experienced some amount of cognitive impairment, possibly due to dementia, the VA psychologist found that the Veteran's functional impairment as due to his PTSD was best characterized as impairment with reduced reliability and productivity.  

The Veteran's claims file was reviewed by a VA examiner in May 2016 for the purpose of eliciting an opinion as to the occupational impairment attributable to the Veteran's service-connected disabilities.  The examiner found that the Veteran's right testicle disability and atopic dermatitis would have no impact on his ability to work, and noted that both disabilities were well managed with medication.  As for the loss of the right fourth finger and metacarpal, the examiner found that the condition would preclude heavy industrial labor, but would permit clerical, phone and light work, including light keyboarding.  The examiner concluded by noting the Veteran's history of cognitive and memory issues, and commenting that these issues could also have a negative impact on the Veteran's occupational functioning; however, he neglected to offer an opinion as to the impact of the Veteran's mental health issues on his occupational functioning, preferring to leave any such opinion to a VA psychologist. 

The claims file shows a marked history of VA examiners concluding that the Veteran's service-connected disabilities did not preclude substantially gainful employment.  The Veteran has maintained that the symptoms of his right testicle condition prevented him from completing his work duties and caused him to retire, but VA examiners have never acknowledged that the right testicle disability precluded him from securing and maintaining substantially gainful employment.  Under these circumstances, the Board does not find that the Veteran's service-connected disabilities prevent him from securing employment during the period on appeal.  Accordingly, the Board finds that entitlement to TDIU is not warranted, and the claim must be denied.
 

ORDER

Entitlement to a disability rating in excess of 30 percent for right testicle disability is denied. 

Entitlement to TDIU is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


